[Cite as State ex rel. Hewitt v. Ohio Adult Parole Auth., 2016-Ohio-1189.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State ex rel. Michael Hewitt,                           :

                 Petitioner,                            :
                                                                             No. 15AP-829
v.                                                      :
                                                                   (REGULAR CALENDAR)
Ohio Adult Parole Authority et al.,                     :

                 Respondents.                           :




                                          D E C I S I O N

                                      Rendered on March 22, 2016


                 On brief: Michael Hewitt, pro se.

                 On brief: Michael DeWine, Attorney General, and
                 Stephanie L. Watson, for respondents.

                                    IN HABEAS CORPUS
                            ON RESPONDENTS' MOTION TO DISMISS

BROWN, J.
        {¶ 1} Petitioner, Michael Hewitt, an inmate of the Southeastern Correctional
Complex, Lancaster Unit, located in Fairfield County, Ohio, has filed this original action
requesting that this court issue a writ of habeas corpus. The named respondents are
Warden Brian Cook and the Ohio Adult Parole Authority. Respondents have filed a
motion to dismiss.
        {¶ 2} This matter was referred to a magistrate of this court, pursuant to Civ.R.
53(C) and Loc.R. 13(M) of the Tenth District Court of Appeals. The magistrate issued the
appended decision, including findings of fact and conclusions of law, and recommended
No. 15AP-829                                                                             2


that this court grant respondents' motion to dismiss. No objections have been filed to that
decision.
       {¶ 3} As there have been no objections filed to the magistrate's decision, and it
contains no error of law or other defect on its face, based on an independent review of the
file, this court adopts the magistrate's decision. Respondents' motion to dismiss is
granted.
                                                               Motion to dismiss granted;
                                                                        action dismissed.

                        DORRIAN, P.J., and SADLER, J., concur.

                              ____________________
No. 15AP-829                                                                       3


                                       APPENDIX

                            IN THE COURT OF APPEALS OF OHIO

                                TENTH APPELLATE DISTRICT

State ex rel. Michael Hewitt,                 :

              Petitioner,                     :
v.                                                              No. 15AP-829
                                              :
Ohio Adult Parole Authority et al.                          (REGULAR CALENDAR)
Brian Cook, Warden,                           :

              Respondents.                    :



                            MAGISTRATE'S DECISION

                                Rendered on November 10, 2015


              Michael Hewitt, pro se.

              Michael DeWine, Attorney General, and Stephanie L.
              Watson, for respondents.


                              IN HABEAS CORPUS
                      ON RESPONDENTS' MOTION TO DISMISS

       {¶ 4} In this original action, petitioner, Michael Hewitt, an inmate of the
Southeastern Correctional Complex, Lancaster Unit, located in Fairfield County, Ohio,
requests a writ of habeas corpus. The named respondents are Warden Brian Cook and the
Ohio Adult Parole Authority.
No. 15AP-829                                                                               4


Findings of Fact:
       {¶ 5} 1. On September 3, 2015, petitioner, an inmate of the Southeastern
Correctional Complex, Lancaster Unit, located in Fairfield County, Ohio, filed this original
action against respondents requesting a writ of habeas corpus.
       {¶ 6} 2. Petitioner disputes the calculation of post-release control sanctions. He
argues that a proper calculation of post-release control sanctions requires his immediate
release from confinement.      Petitioner also alleges that his release date is currently
October 19, 2015.
       {¶ 7} 3. On October 6, 2015, respondents filed a motion to dismiss or in the
alternative, motion for summary judgment.           Petitioner has failed to respond to the
motion.
Conclusions of Law:
       {¶ 8} It is the magistrate's decision that this court grant respondents' motion to
dismiss on grounds that, under R.C. 2725.03, this court lacks territorial jurisdiction over
the petitioner in this habeas corpus action.
       {¶ 9} R.C. 2725.03 states in its entirety:
              If a person restrained of his liberty is an inmate of a state
              benevolent or correctional institution, the location of which
              is fixed by statute and at the time is in the custody of the
              officers of the institution, no court or judge other than the
              courts or judges of the county in which the institution is
              located has jurisdiction to issue or determine a writ of
              habeas corpus for his production or discharge. Any writ
              issued by a court or judge of another county to an officer or
              person in charge at the state institution to compel the
              production or discharge of an inmate thereof is void.

       {¶ 10} In Bridges v. McMackin, 44 Ohio St.3d 135 (1989), the court held that R.C.
2725.03 is constitutional. While Section 3(B)(1)(c) Article IV, Ohio Constitution gives
each court of appeals original jurisdiction in habeas corpus, it does not guarantee that
such jurisdiction shall be statewide. R.C. 2725.03 merely allocates habeas corpus
jurisdiction among the courts of appeals on a territorial basis. Id. See, also, State ex rel.
Dixon v. Gold, 76 Ohio App.3d 518 (1991).
No. 15AP-829                                                                               5


       {¶ 11} In order for a court to dismiss a complaint for failure to state a claim upon
which relief can be granted, it must appear beyond doubt from the complaint that the
plaintiff can prove no set of facts entitling him to recovery.         O'Brien v. University
Community Tenants Union, 42 Ohio St.2d 242 (1975).
       {¶ 12} Because it is clear that this court lacks territorial jurisdiction in habeas
corpus over petitioner who is confined in Fairfield County, Ohio, this action must be
dismissed.
       {¶ 13} Accordingly, it is the magistrate's decision that this court grant respondents'
motion to dismiss this action.




                                              /S/ MAGISTRATE
                                              KENNETH W. MACKE




                              NOTICE TO THE PARTIES

              Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
              error on appeal the court's adoption of any factual finding or
              legal conclusion, whether or not specifically designated as a
              finding of fact or conclusion of law under Civ.R.
              53(D)(3)(a)(ii), unless the party timely and specifically objects
              to that factual finding or legal conclusion as required by Civ.R.
              53(D)(3)(b).